DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “the operational characteristics of the vehicle comprise environmental characteristics corresponding to an operational environment of the vehicle.”  It is unclear what is being claimed.  What structure is included with this limitation?  Patentability is based on what an invention is, not what an invention does.  Claim 8 has similar issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5-9, 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, U.S. Patent 6,138,065 in view of Kotsuji et al., U.S. Patent Publication 2016/0298755.

As per claims 1 and 11, Kramer discloses a vehicle lubrication system and method (summary) comprising:
 a plurality of sensors (40, 42) disposed on the vehicle (abstract) and configured to sense operational characteristics of the vehicle; 
 a controller (44) to receive data corresponding to the operational characteristics of the vehicle.
 	Kramer does not disclose a pump disposed on the vehicle and configured to deliver lubricant to a plurality of lubricated regions of the vehicle; determine, based on the received sensor data, a lubricant delivery frequency at which lubrication is to be delivered to the plurality of lubricated regions of the vehicle; and provide control commands to cause the pump to deliver the lubricant to the plurality of lubricated regions according to the determined lubricant delivery frequency.  However, Kotsuji et al. in their Lubricant Flowrate Control Device of Automatic Transmission and Lubricant Flowrate control Method invention teach a vehicle with lubricant pumps (4, 5) and a controller (50) receiving signals from sensors (paras 0039, 0040]).  The controller using signals collected from the sensors to adjust the lubrication frequency to be delivered to a region of the vehicle.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kramer with a lubricant pump, as taught by Kotsuji et al., for the purpose of determining the need and frequency of additional lubrication to regions of the vehicle based on signal information from said sensors.  

As per claims 2 and 12, Kramer and Kotsuji et al. as set forth above, Kramer discloses the controller device (44) is configured to receive the sensor data via a communications data bus disposed on the vehicle (col. 3, lines 27-39).

As per claims 3 and 13, Kramer and Kotsuji et al. as set forth above, Kramer discloses the communications data bus comprises a Controller Area Network (CAN) bus (col. 3, lines 27-39). 

As per claims 5 and 15, Kramer and Kotsuji et al. as set forth above, Kramer discloses the operational characteristics of the vehicle comprise vehicle usage characteristics corresponding to operational use of the vehicle (summary).

As per claims 6 and 16, Kramer and Kotsuji et al. as set forth above, Kramer discloses the vehicle usage characteristics comprise at least one of steering characteristics associated with actuation of a steering system of the vehicle, braking characteristics associated with actuation of a braking system of the vehicle, transmission characteristics associated with actuation of a transmission system to change direction of motion or gear ratios of the vehicle, load characteristics associated with an operational 
weight of the vehicle, component temperature characteristics associated with temperature of a component of the vehicle (col. 2, lines 37-49), tire pressure characteristics associated with air pressure within tires of the vehicle, speed characteristics associated with a speed of the vehicle, and mileage
 characteristics associated with a distance traveled by the vehicle.

As per claims 7 and 17, Kramer and Kotsuji et al. as set forth above, Kramer discloses the operational characteristics of the vehicle comprise environmental characteristics corresponding to an operational 

As per claims 8 and 18, Kramer and Kotsuji et al. as set forth above, Kramer discloses environmental characteristics comprise at least one of environmental temperature characteristics associated with a temperature of an operational environment of the vehicle and liquid water characteristics associated with presence of liquid water in the operational environment of the vehicle (col. 2, lines 37-49).  Examiner interprets rain and wet roadways is an environmental characteristic of an environmental temperature characteristic associated with an axle temperature of a moving vehicle. 

As per claims 9 and 19, Kramer and Kotsuji et al. as set forth above, Kramer as modified, disclose the controller device (44) is further configured to:
 	adjust the lubricant delivery frequency during operation of the vehicle based on the received data corresponding to the operational characteristics of the vehicle (para [0039], Kotsuji); and
 	provide the control commands to cause the pump (4, 5) to deliver the lubricant to the plurality of lubricated regions according to the adjusted lubricant delivery frequency (paras [0039, 0040], Kotsuji). 


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, U.S. Patent 6,138,065 in view of Kotsuji et al., U.S. Patent Publication 2016/0298755, further in view of Kile, U.S. Patent Publication 2014/0116808.

As per claims 4 and 14, Kramer and Kotsuji et al. as set forth above, Kramer as modified does not disclose the controller device is configured to receive the sensor data via wireless data transmissions.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of Kramer and Kotsuji et al. with wireless sensors, as taught by Kile, for the purpose of eliminating potential wire damage from road/ground debris.


Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, U.S. Patent 6,138,065 in view of Kotsuji et al., U.S. Patent Publication 2016/0298755, further in view of Beck et al., U.S. Patent Publication 2013/0277148.

As per claims 10 and 20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654